COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                        CORRECTED ORDER ON MOTION
Cause Number:              01-12-00496-CV
Trial Court Cause
Number:                    1171097
Style:                     Eddie Medina, Jr.
                           v Gloria Tate d/b/a Humble Family Skate Center and Humble Family Skate Center, Inc.
Date motion filed*:        August 23, 2013
Type of motion:            Motion for En Banc Reconsideration
Party filing motion:       Appellee Gloria Tate d/b/a Humble Family Skate Center
Document to be filed:      no

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of: Chief Justice Sherry Radack, and Justices Higley and Brown
A majority of the justices of the Court voted to overrule the motion for rehearing en banc. Justices Bland,
Massengale, Brown and Huddle would have voted to grant the motion for rehearing en banc.

Date: May 27, 2014